Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Receipt is acknowledged of amendments/arguments filed on 05/04/2021.

Claims 14-33 are presented for examination.

Allowable Subject Matter
Claims 14-33 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 14, 29 and 33 are allowable in view of primary reference Batchelor (US 2008/0252419 A1) considered to be closed to the applicant subject matter and applicant’s arguments dated 05/04/2021.


Therefore, Claims 14-33 are considered novel and non-obvious and are therefore allowed.

 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Gaviria Velez (US 2012/0280784 A1)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 






/GARY LAFONTANT/Examiner, Art Unit 2646